Citation Nr: 0118149	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for muscle twitching due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1996 and had unspecified periods of service in the 
Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, wherein the RO granted service connection for 
muscle twitching due to an undiagnosed illness and assigned a 
10 percent evaluation.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's muscle twitching disability is manifested 
by daily twitches that occur in various parts of the body 
throughout the course of a day.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for muscle twitching have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.120, Diagnostic Code 
8103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified.  The veteran was afforded VA medical 
examinations and his VA medical records and private medical 
were obtained and associated with the claims folder.  
Additionally, the transcript of the veteran's personal 
hearing at the RO have been associated with the claims file. 

Factual Background

Service records show that the veteran served in Operation 
Desert Shield/Storm in Southwest Asia.  Service medical 
records reflect no complaints or findings of muscle twitches.

The veteran underwent a VA examination in April 1999.  On 
examination there were occasional muscle twitches on the left 
hand on the interosseous muscles of the left thumb and index 
finger that were intermittent and rare.

A July 1999 EMG report from the VA Medical Center (VAMC) in 
Boston indicates that the veteran complained of twitches in 
the proximal upper and lower extremity.  The results of the 
nerve conduction studies were normal with no evidence of 
neuromuscular disease.  In a follow-up appointment the 
veteran denied muscle tenderness and the impression was that 
his symptoms were due to causes other than neuromuscular 
disease.

Progress notes from the Manchester VAMC show that the veteran 
had persistent muscle twitches and spasms in February 2000.

The veteran underwent a VA examination in February 2000 at 
which time he indicated that he first noticed muscle twitches 
in his face in 1993-1994.  Since that time, twitches 
developed in other parts of the body such as the back, legs, 
and arms, and they worsen as the day progresses.  The veteran 
also stated that the twitches had not caused him to lose any 
time from work.  The examiner observed that the veteran had 
hyperactive biceps, triceps, wrist, patellar, and ankle 
reflexes.  In additional, fasciculations were noted in the 
above-referenced areas as well as in the subscapular area, 
anterior chest, left anterior axilla, upper eyelids and the 
left hand between the thumb and index finger.  There was no 
evidence of ankle clonus, loss of vibratory sensation, or 
muscle weakness.

The veteran submitted copies of general medical definitions 
of fibrillation, tetany, chorea, and Huntington's chorea that 
he obtained from an Internet web-site.

Progress notes from the Manchester VAMC dated in September 
and October 2000 show that the veteran continued to have 
muscle twitches in addition to hyperreflexia of the knee and 
ankles.  Sensation to pinprick and touch was essentially 
symmetric and normal.

During a December 2000 personal hearing at the RO, the 
veteran testified that he had numerous episodes of muscle 
twitches throughout his body during the course of a day and 
that it did not interfere with his job.  He stated that one 
summer he had strong twitches in his arm that became painful, 
but that pain was unusual and that the twitches were mostly 
just a nuisance.  The veteran also stated that the twitches 
did not prevent the veteran from writing, they did not cause 
clumsiness, and he did not attribute muscle weakness to 
twitches.  He described a typical episode as muscle twitches 
in a particular area that would twitch on and off for thirty 
minutes to an hour.  He stated that these episodes occurred 
50 to 100 times a day.  Testimony given by the veteran's wife 
was in agreement with the veteran's statements.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
a veteran contests the disability evaluation that was 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

The RO has rated the veteran's muscle twitches by analogy 
under Diagnostic Code 8105, Sydenham's chorea.  Under this 
Code mild symptoms warrant a 10 percent evaluation, moderate 
symptoms warrant a 30 percent evaluation, moderately severe 
symptoms warrant a 50 percent evaluation, severe symptoms 
warrant an 80 percent, and pronounced symptoms that are 
progressive grave types warrant a 100 percent evaluation. 38 
C.F.R. § 4.120, Diagnostic Code 8105.

The Board notes that Diagnostic Code 8103, convulsive tic, 
also provides for the evaluation of muscle twitches; however, 
in this case, a higher evaluation would not be warranted 
because mild symptoms warrant a non-compensable evaluation.  
Under this code, the criteria for an evaluation greater than 
10 percent requires the demonstration of severe symptoms. 
Therefore, the Board finds that the veteran's muscle twitches 
are most appropriately evaluated under Code 8305.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Evidence from VA examination reports and progress notes from 
VAMCs in Manchester and Boston clearly show that the veteran 
does have persistent muscle twitches in numerous parts of the 
body.  During the veteran's February 2000 examination the 
examiner observed hyperactive biceps, triceps, wrist, 
patellar, and ankle reflexes.  In additional, fasciculations 
were noted in the above-referenced areas as well as in the 
subscapular area, anterior chest, left anterior axilla, upper 
eyelids and the left hand between the thumb and index finger.  
The transcript of the personal hearing at the RO includes the 
veteran's testimony regarding the frequency and duration of 
the twitching episodes that he experiences on a daily basis.  

While the symptoms in and of themselves may not appear to be 
mild in terms of the frequency in which they occur, they are 
mild in regard to the level of impairment they produce.  The 
schedule of ratings is designed to evaluate the reduction in 
earning capacity from specific injuries or combination of 
injuries.  38 U.S.C.A. § 1155.  Under applicable law, 
"ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from such 
injuries in civil occupations."  Id.  Thus, while the 
veteran may have episodes of twitching 100 times a day and 
may find the episodes annoying, the evidence shows that they 
have no more than a mild impact on him occupationally.  He 
testified at the personal hearing that he has not lost work 
due to twitches, they do not cause clumsiness or weakness, 
and do not interfere with his ability to write.  In view of 
the foregoing and after consideration of all the evidence, 
the Board finds at all times subsequent to the grant of 
service connection that the veteran's service-connected 
muscle twitches more closely approximates a 10 percent 
evaluation.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a right eye 
disability, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
muscle twitches is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

